DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s preliminary filed 8/18/2020 is acknowledged.  Claims 1-35 have been canceled. Claims 136-162 have been added and are pending.  
The amendment filed 8/18/2020 is fails to meet the requirement of 37 CFR 1/121 or 1.4 because a complete listing of all of the claims is not present and each claim ha not been provided with the proper status identifier, and as such, the individual status of each claim cannot be identified. Specifically the cancelled claims 1-35 are not listed and the status of these claims are not recited.   The status of every claim must be indicated after its claim number by using one of the following status identifiers: (Original), (Currently amended), (Canceled), (Previously presented), (New), (Not entered), (Withdrawn) and (Withdrawn-currently amended).   The examiner acknowledges that the claims 1-135 have been cancelled by amendment.  The claims 136-162 are discussed in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2022 and 8/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
4.	The specification teaches the following: 
	The term "contaminant nucleic acid" refers to a contaminant nucleic acid introduced into the sample during or after sample collection. Most often, the contaminant nucleic acids described herein are introduced from the environment during a sample processing step such as nucleic acid extraction, lysis, purification, centrifugation, filtration process, sample handling or library preparation. The contaminant nucleic acid may be, for example, a nucleic acid shed by a person handling a sample, a nucleic acid present in the environment in which the sample is handled, a nucleic acid present in a reagent used to process the sample, or any other type of contaminant. The contaminant may be, for example, a nucleic acid derived from a human, pathogen, bacterium, fungus, parasite, virus, or any other source outside of the original sample. In some cases, a contaminant nucleic acid is derived from the same or identical type of organism that the target nucleic acid is derived from. For example, in some cases, a contaminant nucleic acid and a target nucleic acid are derived from the same type or taxon of pathogen, the same type or taxon of bacterium, the same type of taxon of virus, the same type or taxon of fungus, or the same type or taxon of parasite. In such cases, a contaminant nucleic acid may have the same sequence as the target nucleic acid. [0062].
	At paragraph [213],  As is the case with the sample nucleic acids, the contaminant nucleic acids may be any type of nucleic acid including: double-stranded (ds) nucleic acids, single stranded (ss) nucleic acids, DNA, RNA, cDNA, mRNA, cRNA, tRNA, ribosomal RNA, dsDNA, ssDNA, miRNA, siRNA, circulating nucleic acids, circulating DNA, circulating RNA, cell-free nucleic acids, cell-free DNA, cell-free RNA, circulating cell-free DNA, circulating cell-free RNA, genomic DNA, mitochondrial nucleic acids, or any combination thereof. In some examples, the contaminant nucleic acids can be in the form of double stranded DNA fragments at low concentrations in various solutions. The length of contaminant nucleic acids can vary. In some cases, contaminant nucleic acids may be about or at least about 10, 20, 30, 40, 50, 60, 70, 80, 90, 100, 150, 160, 170, 180, 190, or 200 nucleotides in length. In some cases, contaminant nucleic acids may be up to about 20, 30, 40, 50, 60, 70, 80, 90, 100, 120, 130, 140, 150, 160, 170, 180, 190, 200, 250, 300, 350 nucleotides in length.  

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 136-158 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 136-158 are indefinite in the claim 136 because the claims does not provide a clear nexus between the steps such that it is clear how the step e. is performed in order to detect contaminant nucleic acids from the target nucleic acid.  Neither the specification nor the claims provides a limiting definition of the term “relative value” as it relates the claims and thus is unclear how detecting a “relative value based on comparison of sequence reads from a plurality of dilutions. Further it is unclear how the relative value distinguish between dilution that may not comprise of contaminant nucleic acids. Clarification is required. 
(b)	Claim 139 is indefinite and confusing at “wherein the contaminant nucleic acids comprise at least five contaminant nucleic acids from different species” because it is unclear as to how one is to make this determination based on the method steps of the claim 136 from which is depends. 
(c)	Claim 140 is indefinite and confusing at “wherein the target nucleic acid are detected with a specificity of greater than 80%” because the limitation is a conclusory statement that does not appear to further the limit the claim 136 from which it depends.   Specifically, the claim 136 is directed to detecting contaminants nucleic acids from the target nucleic acids. No actual active method step is recited for detection or measuring of a target nucleic acid in the sample.  Thus it unclear as to which step allows one to drawn the conclusion recited in the claim.  
(d)	Claims 150 and 153 are indefinite and confusing in that the clam 150 recites detecting the target nucleic acids in the sample when the quantity of reads in a dilution sample with a lower dilution factor are higher than the quantity of reads in a dilution sample with the higher dilution factor for a given nucleic acid.  The claim 153 recites detecting the contaminant nucleic acid in the sample when the quantity of reads in a dilution sample with a lower dilution factor are higher than the quantity of reads in a dilution sample with the higher dilution factor for a given nucleic acid.  Thus, if both the target and the contaminant nucleic acids are detected based on the same parameters, how is one to distinguish between the contaminant nucleic acid and the target nucleic acid or is the target nucleic the same as the contaminant nucleic acid.  Further these claims recite relative terms in the recitation of “higher” and “lower” which are relative terms of degree. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
(e)	Claim 152 lacks proper antecedent basis for the limitation “the false positive rate” because the claim 136 from which it depends do not recited  any false positive rates or determining the false positive rates.   
(f)	Claims 154 is indefinite and ambiguous because the limitation appears that one is capable of determining an environmental contaminant based on comparison of the quantity of reads of a pathogen with any given nucleic acid  and comparison of dilution factor of pathogen and any given nucleic acids.  The claims however do not recite any  steps which correlates to a conclusion that the contaminant is an environmental contaminants because the pathogen and the any nucleic acid can be equivalent to numerous types of contaminants and thus a clearly interpretation of Applicant intent cannot be ascertained.  Further, the claim recites relative terms in the recitation of “higher” and “lower” which are relative terms of degree. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
(g)	Claim 154 is indefinite at the recitation of “about the same” because the limitation has not been defined in the specification or claims and thus the metes and bounds of the limitation is unclear.  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 136-162 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al {Salter, used interchangeably herein} [BMC Biology, 12(87): 1-12, 2014] in view of Blauwkamp et al {Blauwkamp, used interchangeably herein} [WO 2018031486, February 15, 2018, effective filing date 8/8/2016, citations based on the US counterpart US 20190256891).
	Regarding claims 136,159 and 160, Salters teaches a method of detecting contaminant nucleic acids, the method comprising: a. providing a dilution series of a sample the dilution series comprising a plurality of dilutions comprising a first dilution and second dilution that have different dilution factors; b. performing sample processing on the diluted samples, wherein contaminant nucleic acids are possibly introduced during sample processing of the at least two dilutions; c. quantifying nucleic acids within the diluted samples in wherein the quantifying comprises performing a sequencing assay on at least a portion of nucleic acids in each dilution to produce first sequence reads from said first dilution and second sequence reads from said second dilution; d. comparing the quantity of at least a portion of said first sequence reads with the quantity of at least a portion of said second sequence reads to obtain a relative value; and e. using the relative value to detect contaminant nucleic acids from the target nucleic acids  (See entire document esp. abstract, page 2, col. 2, section entitled “Results”, pages 2-5; see also Figures, see also section entitled “methods”).
	Salters does not expressly teach that the target nucleic acids are cell free nucleic acids.
	Blaukamp teaches an improved identification method of target nucleic acids frim a clinical sample (abstract). Blauwkamp teaches method steps of detecting contaminant nucleic acids in the clinical samples and improved next generation sequencing of the clinical samples containing contaminating nucleic acids that resemble the sequence, concentration, or fragment length of target nucleic acids [0004], [0030].  Blauwkamp teaches that the contaminant nucleic acids are cell-free nucleic acids [0030]. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have apply the detection method of Salter to detect target cell-free nucleic acids as taught by Blauwkamp in order to detect contaminant cell-free nucleic acids in clinical samples that may alter detection assays results.
	Regarding claim 137, Salter teaches an embodiment of claim 136, wherein the contaminant nucleic acids and the target nucleic aids are derived from an identical type of organism (See e.g., Figures 1 at page 3 including Legend).
	Regarding claim 138, Salter teaches an embodiment of claim 136, wherein the contaminant nucleic acids and target nucleic acids comprise bacterium  (page 3, Figure 1).
	Regarding claim 139, Salter teaches wherein the contaminant nucleic acids comprise at least five contaminant nucleic acids from different species.  Salters teaches that contaminant nucleic acids are listed from more than five different species, including Pseudomonas, Bacillus, Actinobacteria, Clostridia and Enterbacter (page 3, Figure 1a).
	Regarding claim 140, Salter teaches wherein the target nucleic acids are detected wit high specificity (page 2, col. 2 paragraph 2).  Salters does not teach a percentage of greater than 80/% specificity,  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the target nucleic acids can be detected with a specificity or greater than 80% during the ordinary course of experimentation with a reasonable expectation based on probe designed and reaction conditions.
	Regarding claims 141 and 160, Blauwkamp teaches and embodiment of clam 136, wherein the target nucleic acids in the sample can be attached with double stranded adapters to produce tagged target nucleic acids [0008], [0086], [0087] and claim 104). Blauwkamp teaches attaching double stranded adapters can result in elimination or reduction of contaminant nucleic acid in sequencing libraries, ultimately resulting in improved and more- accurate identification of target nucleic acid that originated in the sample [0085] –[0087].
	Regarding claim 142, Blauwkamp et al teach an embodiment of claim 136, wherein the sample is from a mammal [0049].
	Regarding claim 143, Blauwkamp et al teach an embodiment of claim 136, wherein the sample is selected from the group consisting of blood, plasma, serum, cerebrospinal fluid, synovial fluid, bronchial- alveolar lavage, urine, stool, saliva, and a nasal sample [0029]..  
	Regarding claim 144, Salter teaches the method of claim 136, wherein the one dilution is undiluted compared to the sample (Figure 1).  
	Regarding claim 145, Blauwkamp et al  teach an embodiment of claim 136, further comprising heating a reagent or a diluent to denature contaminant nucleic acids in the reagent or the diluent [0020].  
	Regarding claim 146, Salter teaches wherein the diluent is a buffer (see page 2, section entitled “Results”). Blauwkamp et al teach an embodiment of claim 136, wherein the diluent is selected from the group consisting of a buffer, an extraction buffer, a suspension buffer, a lysis buffer, a reagent, a culture medium and a synthetic plasma substitute  [0015].  
	Regarding claim 147, Blauwkamp teaches an embodiment of claim 136, wherein known quantity of synthetic DNA spikes was added to TE buffer followed by processing of these mock samples either with the standard extraction method (untreated) or with the cleaned method. The extracted DNA was then processed for sequencing by preparing NGS libraries. Sequencing was followed by identification of microbes represented by non-spiked DNA fragments. The non-spiked DNA fragments originated from environmental contaminants (EC) ([0143]).  See also paragraph [0114]).
	Regarding claim 148, Salter teaches the method of claim 136, further comprising aligning the first sequence reads or the second sequences reads to a collection of reference genomes to identify an organism from which the target nucleic acids or the contaminant nucleic acids originated (see Table 1, Figures 1 and 3, see also page 10, section entitled “Sequencing”.  See also additional supplementary data).
	Regarding claim 149, Salter teach the embodiment of claim 148, wherein the collection of reference genomes comprises sequenced genomes from at least one of the following: bacteria (see Table 1, Figures 1 and 3, see also page 10, section entitled “Sequencing”).
 	Regarding claim 151, the claims are sufficiently broad and nonspecific.  Thus, Salter meets the limitation of the claim wherein the detecting is performed following statistical analysis . (see Table 1, Figures 1 and 3, see also page 10, section entitled “Sequencing”).
  	Regarding claim 152, Salter in view Blauwkamp et al teach a method of detecting contamination as previously discussed above.  The references do not expressly teach wherein the false positive rate is less than 3%.  However, the limitation is not an active step but rather a conclusory statement.  MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses. In this case, the limitation appears not to carry any patentable weight  and is considered to be an inherent property of the teaching of Salter in view Blauwkamp.
	Regarding claims 150, 153 and 154, Salter et al teach an embodiment of the claim 136.  Salter teaches quantifying sequencing data of the serial diluted samples and comparison of the data to determine the contaminant samples from target nucleic acid (see additional supplemental data TABLE S1a, S1b, S2, Figure 1 at page 3 and figure 3 at page 6 and Figure 4 at page 7). 
	Regarding claims 155-156, Salter teaches the method of claim 136, further comprising a control sample comprising a sterile sample (see section entitled “Methods”, which discuss negative control in DNA extraction and sequencing and sequencing data in Figures).  Blauwkamp teaches wherein the method comprises detecting contaminants (environmental sample), wherein the method comprises the use of multiple types of control samples (see [0080], [0114], [0144], example 4 and [0146].
	Regarding claims 157-158, while Salter teaches methods steps comprising sequencing 16s RNA gene and analyzing contaminant nucleic acid that is 16S rRNA. Blaukamp on the other hand teaches that that the target nucleic acids may comprise RNA or DNA [0010] and the contaminant comprise RNA or DNA [0009] (see also [0029], [0030], [0051], [0059], and[0074]).  Blauwkamp teaches that the method  may be used to detect rare microbial nucleic acid fragments in samples that re predominantly made up of human nucleic acids. [0128]. Blauwkamp does not mention 16S rRNA.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the target nucleic acid would have been determined based on the practitioner’s desired results. Such determination is within the ordinary artisan capabilities. 
	Regarding claim 161, Blauwkamp teaches an embodiment of claim 159, wherein said target nucleic acids comprise cell-free nucleic acids, said contaminant nucleic acids comprise cell-free nucleic acids or said target nucleic acids and said contaminant nucleic acids comprise cell-free nucleic acids [0030].  
	Regarding claim 162, Salter teaches the method of claim 148, further comprising the steps of (a) assigning reads to an organism and (b) determining the prevalence of an organism, wherein said organism is a pathogen (see additional supplemental data TABLE S1a, S1b, S2, Figure 1 at page 3 and figure 3 at page 6 and Figure 4 at page 7).

Conclusion
11.	 No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637